Order, Supreme Court, New York County, entered on June 11, *9291971, denying defendants’ motion to vacate a preliminary injunction which had been granted on September 2, 1969, upon a showing that defendant, Howard Dworkin, violated the contractual restrictive covenant which forms the basis of plaintiff’s action, unanimously reversed, on the law, without costs and without disbursements, the motion granted, and the preliminary injunction vacated. The restrictive covenant, which was the basis for the preliminary injunction expired, by its terms, on March 22, 1971, and a preliminary injunction could not be judicially extended beyond that date by Special Term. (See Mixing Equip. Co. v. Philadelphia Gear, 436 F. 2d 1308, 1315.) Concur ■— Stevens, P. J., Capozzoli, Nunez, Kupferman and McNally, JJ.